85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James David DARNELL;  Robert Calvin Craig, Jr.;  LutherBrewer Heath, Plaintiffs-Appellants,v.Marvin SPARROW;  Franklin Freeman;  James B. Hunt;  Mike F.Easley;  Margaret Russ;  Cliff Davenport, Doctor;Cumberland County;  Richard Taylor,Defendants-Appellees.
No. 95-7520.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 7, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-95-623-5-H)
James David Darnell, Robert Calvin Craig, Jr., Luther Brewer Heath, Appellants Pro Se.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Darnell v. Sparrow, No. CA-95-623-5-H (E.D.N.C. Sept. 8, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.   The motion for appointment of counsel and the petition for certified questions are denied.


2
AFFIRMED.